DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary amendments filed on 8/12/2019 and 2/24/2020 have been acknowledged and entered. 
Claims 45-64 are pending in this application. 
	Claims 1-44 are cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Application No 12/829,152, now U.S. Patent No. 9,449,282.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention of ranking matches with similar limitations, such as using behavioral features (such as profile view) and probability of relevance of each potential match with machine-learned ranking model to rank other potential match in a dating service as claimed; see claim language of both for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. U.S. Patent No. 9,449,282 

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application No 15/231, now U.S. Patent No. 10,380,158.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention of ranking matches with similar limitations, such as using behavioral features (such as profile view) and probability of relevance of each potential match with machine-learned ranking model to rank other potential match in a dating service as claimed; see claim language of both for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. U.S. Patent No. 10,380,158 as the differences between them would not change the scope of the invention; see also MPEP § 804 for detail. 

Examiner Comments
The term “for” in the claims (e.g. claims 45, 52, 59) indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 45-64 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Heuter et al (Pub No US 2009/024862, hereinafter Hueter).

With respect to claim 45, Hueter discloses a method (Abstract), comprising: 
detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; [0012-0014], [0023-0024], Fig 2-5: detect behavioral features, such as preferences or ratings of the 3rd entity which corresponding to the 1st and 2nd behavioral features inputted by the 3rd entity for all entities which could include the 1st and 2nd entities, each  preference or rating indicates the degree of one way interest of the 3rd entity. Also. detect 1st behavioral feature for a first entity when the subject/3rd entity response to the info first entity/object, and detect 2nd behavior feature for 2nd entity when the subject/3rd entity response to the info of the 2nd entity/object, each response also indicates the degree of one way interest the 3rd entity has for each of the entities); 
determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features ([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well); 
ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches ([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5); and 
applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity).

With respect to claim 52, Hueter discloses a non-transitory, computer-readable medium storing thereon computer-readable instructions (Abstract, [0001]), comprising:
instructions for detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first behavioral feature indicates a degree of at least one-way interest in the first entity by a third entity, and the second behavioral feature indicates a degree of at least one-way interest in the second entity by the third entity (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; [0012-0014], [0023-0024], Fig 2-5: detect behavioral features, such as preferences or ratings of the 3rd entity which corresponding to the 1st and 2nd behavioral features inputted by the 3rd entity for all entities which could include the 1st and 2nd entities, each  preference or rating indicates the degree of one way interest of the 3rd entity. Also. detect 1st behavioral feature for a first entity when the subject/3rd entity response to the info first entity/object, and detect 2nd behavior feature for 2nd entity when the subject/3rd entity response to the info of the 2nd entity/object, each response also indicates the degree of one way interest the 3rd entity has for each of the entities); 

([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well); 
instructions for ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5); and 
instructions for applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity).
With respect to claim 59, Hueter discloses an apparatus (Abstract, [0001]), comprising: 
a processor([0001]); and 
a memory including instructions, the processor, upon executing the instructions ([0001]), configured for 
detecting a first behavioral feature for a first potential match for a first entity and a second behavioral feature for a second potential match for a second entity, wherein the first (elements on indicating degree of one way interest appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; [0012-0014], [0023-0024], Fig 2-5: detect behavioral features, such as preferences or ratings of the 3rd entity which corresponding to the 1st and 2nd behavioral features inputted by the 3rd entity for all entities which could include the 1st and 2nd entities, each  preference or rating indicates the degree of one way interest of the 3rd entity. Also. detect 1st behavioral feature for a first entity when the subject/3rd entity response to the info first entity/object, and detect 2nd behavior feature for 2nd entity when the subject/3rd entity response to the info of the 2nd entity/object, each response also indicates the degree of one way interest the 3rd entity has for each of the entities), 
determining a probability of relevance of the first and second potential matches based at least in part upon the first and second behavioral features([0012-0015], [0020-0024], [0031], [0043], Fig 2-5: determine probability of relevance based behavioral features when training a learning method and/or when determine relevance of one or more matches, which are based on the behavior features in view of input or lack of input of the 3rd entity. Also the scores such as the relevance/behavioral score may be corresponding to the probability of relevance as well since it is also based on the behavioral features as well), 
ascertaining one or more parameters of a machine-learned ranking model using the probability of relevance of each of the first and second potential matches ([0031], [0043-0044]: ascertaining one or more parameters when applying a machine learned model with one or more neural network training methods using probability of relevance, such as the probability of relevance of the each match or the behavioral score for the 1st and 2nd entities are being applied as shown in Fig 3-5), and 
applying the ranking model to rank a potential match for a fourth entity ([0042-0046]: apply ranking to rank  potential matches, such as match in the subsequent search for the 4th entity).

With respect to claims 46, 53 and 60, Hueter further discloses wherein the first behavioral feature pertains to a view of a profile of the first entity, and the second behavioral feature pertains to a view of a profile of the second entity(elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims and the profile is merely a type of data; [0012-0014], [0023-0024], Fig 2-5: the behavioral features, such as provide response, selecting or not selecting of results representing the entities in the potential matches, are pertain to a view of a profile, as the result presented may be directed to profile of the respective entity). 
  
With respect to claims 47, 54, and 61, Hueter further discloses wherein the applying is based at least in part on a first feature vector indicating features of the profile of the first entity and a second feature vector indicating features of the profile of the second entity ([0046], Fig 2: feature vectors of profile are applied to determine ranking for the matches).
With respect to claims 48, 55 and 62, Hueter further discloses wherein the determining is based at least in part on features of the first entity or the second entity (the term or suggests option and only one of listed is needed to read on the claimed element; [0013-0016], [0043], [0046], Fig 3-4: determine probability of relevance based on the feature of the profiles and/or response as appropriate).
With respect to claims 49, 56 and 63, Hueter further discloses wherein the first entity, the second entity, the third entity, and the fourth entity are individuals associated with a dating service (elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims, [0024], [0028]: individuals with respect to dating service application).
With respect to claims 50, 57, 64, Hueter further discloses wherein the first and second behavioral features do not provide click feedback from the first entity, the second entity, or the third entity(the term or suggests option and only one of listed is needed to read on the claimed element, and elements appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claims: [0012-0013]:  behavioral features does not provide click feedback from  at least the 1st and 2nd entity, also behavioral features such as preferences/ratings in the 3rd entity do not provide click feedback from the 3rd entity as those features are not feedback features). 

With respect to claims 51 and 58, Hueter further discloses training the ranking model based at least in part on the probability of relevance of the first and second potential matches to predict features that correlate with relevance ([0031], [0043], [0046], Fig 3-5: training ranking model based on the probability of relevance to predict features/matches).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168